Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Basin et al. (PG Pub. No. US 2011/0266569 A1) teaches forming a light-emitting unit (¶ 0032: 30) on a wafer (¶ 0032 & fig. 2: 30 formed on substrate 32) and adjoining the light-emitting unit to a bonding pad (¶¶ 0004, 0047 & figs. 8-10: 30 adjoined to pad 22) of a substrate (¶ 0004 & fig. 10: 22 comprised by substrate 12) through a bonding layer (¶ 0049: LED die bonded to 22 through electrode layer 34).  Basin further teaches attaching the light-emitting unit to a substrate after removing the light-emitting unit from the wafer (fig. 8: 30 attached to 60 after removing 30 from 32).
Kimura teaches an adhesive layer (12, similar to 36 of Basin) configured to include an elastic layer (¶ 0093: 12 comprises elastic layer 126).  
However, Basin in view of Kimura is silent to the adjoining of the bonding layer to the bonding pad of the substrate further comprises:
attaching the light-emitting unit and the elastic layer to a metal substrate after removing the light-emitting unit from the wafer; 
heating the metal substrate so that the metal substrate is expanded, and the elastic layer is extended; and
removing the metal substrate.
In light of these limitations in the claims (see Applicant’s figs. 17B-17E & ¶¶ 0095-0098), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894